STEINBERG, Judge,
dissenting:
I voted for the motion for reconsideration because I believe that the appellant is correct in his contention that he should have been afforded the opportunity, no matter how futile it might appear for him to have exercised it, to present to the Court argument as to how his claim was well grounded under 38 C.F.R. § 3.303(b) (1998) as construed by Savage v. Gober, 10 Vet.App. 488 (1997), and that the Court’s single-judge dispositive order should have applied the Court’s precedential Savage opinion to the facts of this case in determining whether the claim was well grounded under § 3.303(b).